Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 



Claim Rejections - 35 USC § 103
Claim 2,4-11,13-15,17,18,21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucci (4,479,489) and Perryman et al (2012/0283800), Johnson et al (2011/0190842), and Sage et al (2004/0215302).
2. (Currently Amended) A  method for implanting a battery-less device in a patient’s body, the method comprising: disconnecting a proximal end of an implantable lead from an implantable pulse generator that was connected to the implantable lead, where the implantable lead and the implantable pulse generator were earlier implanted in the patient’s body: removing the implantable pulse generator from the patient’s body while maintaining the implantable lead in the patient’s body; (the above steps are considered to be old and well known in the art.  For example, col. 1:29-45 of Tucci teaches that when it is time to replace the IMD, the lead is disconnected from the IMD and the lead stays in place).  

mating a connector of a battery-less device with the proximal end of the implantable lead, wherein the proximal end of the implantable lead passes through a distal opening of the connector of the battery-less device and mates with connection pads located longitudinally along an interior surface of the batteryless device, (It would have been obvious to use a batteryless device in place of a device with a battery since there would then be no need to keep replacing the IMD when the battery depletes; no unpredictable results would occur from replacing an IMD with a battery with an IMD without a battery.  Thus, the Johnson device 26, which has a battery, can be replaced with another device, that is batteryless, so that the new device is reconnected to lead 28 as taught in ¶22 of Johnson.  Further, as mentioned in the office action of 9/21/21, Perryman teaches non-inductive antennas, see at least figure 2 and ¶45.  It would have been obvious to replace the already implanted device 26 of Johnson with a new device that is batteryless since it would merely yield predictable results.  Still further, Johnson is considered to have electronic circuitry, see at east figure 7. However, it does not teach circuitry that can extract energy from one or more non-inductive antennas. Perryman teaches antennas that can be used in place of the battery of Johnson, see at least ¶45 of Perryman. To have the electronic circuitry of Johnson be able to extract the energy from non-inductive antennas would have been obvious since when non-inductive antennas are used in place of the battery, the
circuitry must be able to extract the energy in order to power the device.  Also, Johnson is considered to inherently include connection pads since there must be a manner to connect the lead connector electrodes to the circuitry of the device in order to provide stimulation. Even so, Sage is used to more explicitly teach connection pads, see at least ¶22-24 of Sage where it & taught that the resilient spring contacts are conductive and electrically connected to an electrical conductor 39. To use such connection pads with the device of Johnson would have been obvious since they are common in the art and would yield no unpredictable results.  Still further, the conductive pads are placed longitudinally inside the housing of Johnson so that the longitudinally placed electrodes on the lead connector of the lead 28 shown in Johnson can be used.  Figure 1 of Sage shows a typical lead that has connector electrodes thereon.)



4. (Currently Amended) The battery-less device method of claim 2, wherein the connection pads in the battery-less device are configured to mate with at least one connector of the implantable lead by a form fit between the connection pads and the at least one connector, and wherein each connector couples to one or more respective electrodes on the implantable lead. (the connection pads (springs) of Sage are form fit and help hold the connector of the lead in place)

5. (Currently Amended) The battery-less device method of claim [[4,]] 2, wherein the battery-less device further comprising comprises at least one set screw to tighten the connection pads mated with the at least one connector implantable lead. (see at least figure 1 of Sage which teaches a set screw 29.  See also Tucci.)

6. (Currently Amended) The battery-less method device of claim 2, wherein the electronic circuitry comprises one or more diodes and one or more charge balancing components, wherein the one or more diodes are configured to extract [[the]] electric energy received by the one or more non-inductive antennas, and wherein the one or more charge balancing components are configured to provide the stimulation currents to the connection (at least figure 2 of Perryman shows charge balancing, and at least ¶45 teaches a diode rectifier.)

7. (Currently Amended) The battery-less device method of claim 2, wherein the non- inductive antennas comprise one to ten non-inductive antennas, each having a length from about 0.25 cm to 12 cm.  (at least ¶45 of Perryman teaches non-inductive antennas.  To make the antennas the length specified is considered to be an obvious design choice yielding merely predictable results)

8. (Currently Amended) The battery-less device method of claim 2, wherein the connection pads comprise one to eight connection pads spaced apart from each other.  (at least figure 1 of Sage teaches multiple connection pads.)

9. (Currently Amended) The battery-less device method of claim 2, wherein the enclosure includes a distal opening configured for receiving at least a portion of the implantable lead.  (see at least figure 7 of Johnson)

10. (Currently Amended) The battery-less device method of claim 9, wherein the connection pads are circumferential connection pads spaced from each other on the inside surface of the enclosure and configured to mate with the at least one connector to the one or more electrodes on the implantable lead. (see at least figures 1-3 of Sage)

11. (Currently Amended) The battery-less device method of claim 9, wherein the implantable lead includes a paddle lead comprising a plurality of electrode contacts and wherein  connector to the one or more electrodes on the paddle lead.  (at least ¶72 of Johnson teaches the use of paddle leads)  

13. (Currently Amended) The battery-less device method of claim [[3]] 2, wherein the housing is sized small enough to pass through a 12 to 22-gauge tube.  (such dimensions are considered to be an obvious design choice yielding merely predictable results.  The skilled artisan is capable of scaling up or down the housing in to allow insertion via a tube)

14. (Currently Amended) The battery-less device method of claim [[3]] 2, wherein the housing is from about ranges from about ten to fifty centimeter in length.  (such length is considered to be an obvious design choice yielding merely predictable results.  The skilled artisan is capable of scaling up or down the housing to fit the particular patient)

15. (Currently Amended) The battery-less device method of claim 2, wherein the connection pads are separated from each other by a distance of about 0.1 to 1.0 cm.  (such separation is considered to be an obvious design choice.  The skilled artisan is expected to separate the pads to optimize the performance of the device.)

17. (Currently Amended) The system method of claim [[16]] 2, wherein the battery-less device comprises [[a]] the housing configured to provide the enclosure, and wherein the housing includes a distal end configured for receiving at least a portion of the implantable lead. (see at least figure 7 of Johnson)

method of claim [[16]] 2, wherein the electronic circuit battery-less device comprises: one or more diodes and one or more charge balancing components. (see at least figure 2 and ¶45,52 of Perryman)

21. (Currently Amended) The system method of claim [[16]] 2, further comprising:
transmitting [[the]] an input signal that propagates at least 10 cm underneath an outer skin
surface of the subject through tissue to an implantation site for the implantable lead.  (such depth of propagation is considered to be an obvious design choice yielding predictable results. The skilled artisan can place the device at any depth in order to stimulate various types of tissue. Further, the carrier frequency that the signal uses can go at least 10 cm into the patient.)




Claim 12,22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucci (4,479,489) and Perryman et al (2012/0283800), Johnson et al (2011/0190842), and Sage et al (2004/0215302), and further in view of Levine (5,328,442).
12. (Currently Amended) The battery-less device method of claim 9, wherein the enclosure comprises a Y-shaped proximal end having a first branch and a second branch, wherein the connection pads are arranged on an inside surface of the first branch and an inside surface of the second branch, wherein the connection pads on the inside surface of the first branch are configured to mate with at least one connector of an electrode of a first implantable (Johnson is silent as to a Y shaped end.  However, Y shaped ends are well known in the art, as shown by at least figure 9 of Levine.  It would have been obvious to use such Y shape since it would have yielded merely predictable results such as allowing for more leads to be connected to the IMD)

22. (New) A method for implanting a battery-less device in a patient’s body, the method
comprising:
disconnecting a proximal end of a first implantable lead from an implantable pulse
generator that was connected to the first implantable lead, where the first implantable lead and the implantable pulse generator were earlier implanted in the patient’s body;
disconnecting a proximal end of a second implantable lead from the implantable pulse generator that was connected to the second implantable lead, where the second implantable lead was earlier implanted in the patient’s body; 
removing the implantable pulse generator from the patient’s body while maintaining the
first and second implantable leads in the patient’s body;  (the above steps are considered to be old and well known in the art.  For example, col. 1:29-45 of Tucci teaches that when it is time to replace the IMD, the lead is disconnected from the IMD and the lead stays in place.  Further, it is well known in the art that IMDs can have more than one lead attached thereto; see also figures 2,3 of Johnson which show multiple leads attached to an IMD.  )


mating a Y-shaped connector of a battery-less device with a proximal end of the first

connector comprises a first connector and a second connector, (1) the proximal end of the first
implantable lead passes through a distal opening of the first connector and mates with first
connection pads located longitudinally along a first interior surface of the battery-less device and (i1) the proximal end of the second implantable lead passes through a distal opening of the
second connector and mates with second connection pads located longitudinally along a second
interior surface of the battery-less device; (Johnson is silent as to a Y shaped connector.  However, Y shaped connectors are well known in the art, as shown by at least figure 9 of Levine.  It would have been obvious to use such Y shape since it would have yielded merely predictable results such as allowing for more leads to be connected to the IMD)


providing stimulation currents to one or more electrodes along a distal end of the first
implantable lead and a distal end of the second implantable lead through the first connector and the second connector of the battery-less device.  (It would have been obvious to use a batteryless device in place of a device with a battery since there would then be no need to keep replacing the IMD when the battery depletes; no unpredictable results would occur from replacing an IMD with a battery with an IMD without a battery.  Thus, the Johnson device 26, which has a battery, can be replaced with another device, that is batteryless, so that the new device is reconnected to lead 28 as taught in ¶22 of Johnson.  Further, as mentioned in the office action of 9/21/21, Perryman teaches non-inductive antennas, see at least figure 2 and ¶45.  It would have been obvious to replace the already implanted device 26 of Johnson with a new device that is batteryless since it would merely yield predictable results.  


Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tucci (4,479,489) and Perryman et al (2012/0283800), Johnson et al (2011/0190842), and Sage et al (2004/0215302), and further in view of Dobak (2008/0021336).
3. (Currently Amended) The batteryless-device-method of claim 2, further comprising:
connecting the implantable lead and the battery-less device to a subcutaneous anchor within the patient’s body to mitigate vertical and horizontal migration of the implantable lead and the battery-less device.  (Perryman and Johnson are silent as to a subcutaneous anchor.  Dobak teaches subcutaneous anchors, see at least figure 9.  It would have been obvious to use such anchors for the housing and the lead since merely predictable results would occur, such as stabilizing the devices inside the patient’s body.)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Scott M. Getzow/Primary Examiner, Art Unit 3792